HERGET, Judge.
Robert Randall and Mrs. Norman M. Randall instituted a suit against Henry Kinchen, Ace Freight Lines, Inc. and its liability insurer, Continental Casualty Company seeking recovery for property damages allegedly resulting from the joint negligence of the Defendants. Plaintiffs allege the International truck of Ace Freight Lines, Inc., after being in collision with the Kinchen vehicle at the intersection of U. S. Highway 190 and Louisiana Highway 43, struck and damaged their building in which they operated a commercial business located approximately 100 feet southeast of the intersection.
The suit was consolidated and tried concurrently with suits filed by other plaintiffs against the same defendants alleging damages for which they seek recovery.
From a judgment of the Trial Court in favor of plaintiffs, Robert Randall and Mrs. Norman M. Randall, against defendants, Ace Freight Lines, Inc. and Continental Casualty Company, in solido, in the sum of $4,690.13 said Defendants appealed.
For the reasons assigned in the case of Hayes Dairy Products, Inc. v. Ace Freight Lines, Inc., et all., La.App., 155 So.2d 33, the judgment of the Trial Court in favor of plaintiffs, Robert Randall and Mrs. Norman M. Randall, against defendants, Ace Freight Lines, Inc. and Continental Casualty Company is reversed and judgment is rendered in favor of Ace Freight Lines, Inc. and Continental Casualty Company against Plaintiffs, rejecting their demands at their costs.
Reversed and rendered.
REID, J., recused.